
On behalf of «y delegation and on my own behalf I extend Ambassador Choudhury warm congratulations on his election as President of the forty-fir st session of the General Assembly. Our deliberations will undoubtedly profit from the learning, wisdom and diplomatic skills which he brings to his high office. I take this opportunity to express ny Government's gratification at the strong ties of friendship which link our two countries.
I also wish to express our deep appreciation for the skillful guidance provided by Ambassador de Pinies of Spain during the fortieth session. His well-known diplomatic experience and statesmanship made a valuable contribution to a historic occasion.
The consensus which emerged from the celebration of the fortieth anniversary of the United Nations was that the world Organization, with all its faults, still represented mankind's best hope for peace and progress. That consensus, I believe, envisaged two lines of action: it called for the reform of those shortcoming typical of any 40-year-old bureaucracy, and it called for the strengthening of the central role of the United Nations in the system of collective security established by the Charter.
The first line of action has been set in motion as a result of the efforts of the Group of high-level intergovernmental experts set up to review the administrative and financial functioning of the world body, My Government welcomes the recommendations of the Group as a valuable starting point for the process of
reform, and we believe that they should receive careful consideration. Where sensitive financial and budgetary issues are concerned, I trust that these can be addressed in a spirit of goodwill and with a consistent application of the relevant principles of the Charter, bearing in mind also the specific responsibilities of
the Secretary-General.
Unfortunately, the constructive response that has been made to the internal needs of the world Organization has not yet been Batched by efforts to strengthen its authority as it seeks to resolve problems which endanger world peace and security.
Many of the political issues which trouble our times have their origin in the violation of two fundamental principles of the united Nations Charter - namely, the right of peoples to self-determination and independence, and respect for the human
rights of individuals.
It is indeed tragic that many States are prepared to uphold Charter principles in situations where their countries are not directly involved, but ignore those same principles when they find it expedient to do so. There needs to be a renewed understanding of the fact that membership of the world Organization entails a sincere commitment to the rule of international law as established by the United Nations Charter and to the promotion of human dignity, on the basis of the Universal Declaration of Human Rights.
The United Nations has consistently promoted just and reasonable solutions, based on the principles of the Charter, in order to establish conditions of peace in numerous conflict areas of the world. Regrettably, these solutions remain implemented, and in consequence tension and conflict continue to take a heavy toll in human lives and constitute a setback to the search for stability and progress. International attention is today rightly focused on the critical situation in southern Africa, but more than 20 years ago the General Assembly called for comprehensive mandatory economic sanctions in order to deter South Africa's white minority from imposing its criminal apartheid plan on the black majority. We are now witnessing the inevitable confrontation between the oppressed majority, determined to regain its basic human rights at any cost, and the racist minority, prepared to use its oppressive police and military forces with the utmost brutality in order to retain its privileged position.
Without doubt, violence and bloodshed will continue to escalate unless the Pretoria regime is pressured into abolishing apartheid, releasing imprisoned leaders such as Nelson Mandela and taking steps to establish a truly just and democratic society.
My Government joins in the call for the imposition of mandatory economic sanctions against South Africa, including an oil embargo - a call which is supported by a rising tide of public opinion around the world. We heartily welcome the growing recognition that this measure is the only peaceful and effective means available to prevent a protracted and bloody racial conflict in southern Africa.
The demand for sanctions against South Africa is made even more urgent by the Pretoria regime's intransigence over Namibia's independence. In no other issue before the United Nations is the authority of the world body so clearly defined and at the same time so deeply compromised as in the case of Namibia. The importance of this question is attested to by the recently concluded special session of the General Assembly, the third on Namibia, which called once again for action under Chapter VII of the Charter. The special session could hardly have done otherwise in view of South Africa's continued illegal occupation of Namibia, its obstructive tactics against the implementation of Security Council resolution 435 (1978) and
its policies of occupation, terrorist aggression, subversion and economic pressure
directed against front-line States.
The Security Council has issued a great many ultimatums in the context of South Africa's gross violations of international law and its breaches of regional and international peace and security. I hope that the General Assembly will call upon the Council in a strong and unified voice to enforce those ultimatums.
Another problem of international concern is the situation in the Horn of Africa. It is unfortunate that protracted conflict in the area has given rise to large-scale human suffering, massive destruction of property and huge refugee influxes. It is essential that concerted action be taken to remove the sources of tension and conflict and to establish a solid foundation for peace and stability in the region. To this end, it is imperative that confidence-building measures first be undertaken to create a climate conducive to meaningful negotiations on fundamental issues, based on respect for the human rights of the peoples of the area.
The Middle East is among the world's most troubled areas, in spite of the fact that the principles which must govern a just and lasting settlement have been widely acknowledged. Peace in the area will continue to be elusive unless all those concerned exert the political will to bring about a comprehensive settlement.
My Government fully supports the resolutions of the General Assembly and the Security Council which call for the total withdrawal of Israel from all occupied Arab territories, including Jerusalem, and the restoration of Palestinian rights,
in particular the right to statehood in Palestine.
We believe that the convening of the International Peace Conference on the Middle East would be a major step towards the achievement of a just and lasting
peace. Ho be effective the Conference would require the full participation cm a basis of equality of the representative of the Palestinian people, the Palestine Liberation Organization (PI0).
It must be recognized that time is not on the side of peace in the Middle-East. Every effort must be made to ensure that a new generation will not again be handed a legacy of hatred and despair.
The grave situation in Afghanistan and the attempt to suppress the freedom struggle of a courageous people continue to be a matter of major international concern. My Government strongly supports the efforts of the Secretary-General to bring about a political settlement based on the withdrawal of all foreign troops from Afghanistan, respect for its sovereignly and non-aligned status and the return of the Afghan refugees in safety and with honor.
The proliferation of areas of conflict is clearly related to the low level of respect apparent on the international scene for principles of international law such as the peaceful settlement of disputes, non-interference in the affairs of States and the non-use of force in international relations. In this context, ray Government deeply regrets the escalation of the war between Iran and Iraq, which has resulted in great loss of life and destruction of the resources of both countries and has also endangered world peace and security. We join in the universal call for a sincere response to all efforts at mediation to achieve an immediate cease-fire and to promote a peaceful settlement of this tragic conflict.
We also regret that the people of Kampuchea are still unable to determine their own future free from outside interference. The world community must continue to support regional and international efforts to establish independence, neutrality and peace for all the countries of South-East Asia.

The world can ill afford the development in Central America of a new area of tension and conflict. The peace initiatives of the Contadora Group provide a valuable opportunity for settling problems through dialog and negotiation. That opportunity should not be lost.
In a similar vein, we also join other States in supporting the efforts of the United Nations Secretary-General to find a peaceful solution to the long-standing question of Cyprus. If the mistakes and inequities of the past are to be avoided and a peaceful and harmonious future achieved for the two communities of Cyprus, there must be agreement on constitutional arrangements which would give equal rights to all the citizens of that State and provide the necessary protection and guarantees of those rights. It is our hope that the parties concerned will reach an understanding leading to an early and amicable settlement of the problem.
Another regional concern of my Government is the implementation of the Declaration of the Indian Ocean as a Zone of Peace. We hope that the Indian Ocean and hinterland States, the permanent members of the Security Council and the major maritime users will co-operate in efforts to convene the long-delayed Conference on the Indian Ocean before 1988. In our view, the convening of the Conference remains an essential step towards the attainment of the goals of the Indian Ocean Declaration.
The critical economic situation on our continent continues to be foremost among the concerns of African States, even though the worst aspects of the crisis have been relieved.
African Governments and peoples are deeply grateful for the generous response of the international community to the plight of millions made destitute by a combination of natural and man-made disasters. Innumerable lives have been saved and hundreds of thousands given hope for the future as a result of an extraordinary exercise of good will and co-operation by the United Nations and its agencies, governmental and charitable organizations and concerned groups and individuals.
However, the task of shoring up our infrastructures and economies against future onslaughts by natural and other disasters must now be undertaken. That task demands the strong resolve of African States to rectify past mistakes in development planning and to shoulder the major responsibility for their economic growth. It also demands sustained flows of development assistance to provide an essential boost to rehabilitation efforts.
Africa's priority program for economic recovery gives a clear indication of the determination of African States to take the steps necessary for recovery and steady growth. I hope that the adoption, by the General Assembly at the thirteenth special session, of the United Nations program of Action for African Economic Recovery and Development, indicates a new and constructive spirit of partnership between developed and developing countries in the task of Africa's rehabilitation.
Each of Africa's most affected countries has its particular challenge in addition to the familiar constraints of underdevelopment. In Somalia we are doing all we can to combat drought and desertification both at the national and regional levels. It is for this reason that we contributed to the establishment of the Inter-governmental Authority for Drought and Development in East Africa.
Somalia is of course affected on a catastrophic scale by the problem of massive refugee flows. International assistance ensures the survival of the refugees, but their continued presence in our country for almost a decade, of late by a new influx, has placed an intolerable burden on our overstretched resources and over-used environment.
We appeal to donor countries to give renewed attention to the commitments made at the Second International Conference on Assistance to Refugees in Africa with regard to emergency assistance, medium-term needs and the search for durable solutions.
Africa's plans for recovery and development, and indeed the development plans of all the developing countries, depend ultimately for their success on the reform of the imbalances in the world economic system and the creation of a world economic climate FavorFable to development.
The debt burdens imposed by imported inflation are without doubt the most crippling of the many constraints which impede the development process. The call of the Organization of African Unity for an international conference on Africa's external indebtedness underlines the disastrous proportions of this problem. Clearly the gains of the thirteenth special session will be nullified unless creative solutions to the debt problem can be formulated.
Narrowing the economic gap between developed and developing countries used to be an established goal of the United Nations but it is a goal that seems to be receding from sight. The abandonment of that goal would endanger the survival of millions of people in the developing world? it would have an adverse effect on world economic growth and it would be inimical to world peace and security. The resumption of vigorous efforts to narrow the gap between rich and poor countries would be in the best interests of all the members of the world community.
Whatever the particular economic, political or social concerns of Member States may be, they all live under the threat of global disaster posed by the nuclear confrontation of the super-Powers. Unfortunately, the nuclear dilemma does not involve the security and status of the nuclear Powers alone: it involves the survival of civilization, of mankind and possibly of our planet. My Government hopes that the two super-Powers are at last prepared to talk to each other at the highest level and to make serious commitments to nuclear disarmament, to the prohibition of new weapons of mass destruction and to the preservation of outer space for peaceful purposes.
In conclusion, I wish to reaffirm my Government's belief in the enduring validity of the principles and purposes of the United Nations We share the concern of many States over the emergence of a tendency to downgrade the importance of the world body and even to undermine its authority and effectiveness.
Nevertheless, it has been demonstrated repeatedly, in both political and economic spheres, that even the critics of the United Nations are obliged to turn to it when other alternatives fail. If progress towards the resolution of political problems is often slow, the fault usually lies with a lack of political will to take advantage of United Nations peace-keeping and peace-making efforts. We would certainly have to consider the United Nations an indispensable instrument of progress and peace if we only took into account its remarkable achievements in the economic, social and humanitarian fields.
In our complex world, limitless possibilities for the betterment of mankind exist side by side with dangerous regional and international tensions and with the threat of nuclear catastrophe. My Government will continue to do all it can to support the United Nations as it responds appropriately to the challenging problems of our times.
